NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ENRIQUE ORTIZ,                                   No. 15-17555

                   Plaintiff-Appellant,           D.C. No. 1:14-cv-00637-DAD-
                                                  DLB
   v.

 COLE, Avenal State Prison Correction             MEMORANDUM*
 Officer,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Eastern District of California
                      Dale A. Drozd, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Enrique Ortiz, a former California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s summary judgment for failure to exhaust administrative

remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Ortiz failed

to raise a genuine dispute of material fact as to whether he properly exhausted his

administrative remedies. See Ross v. Blake, 136 S. Ct. 1850, 1856 (2016)

(exhaustion under the Prison Litigation Reform Act is mandatory).

      AFFIRMED.




                                         2                                    15-17555